Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 1 of 13

UNITED STATES BANKRUPTCY C()URT
MIDDLE DISTRICT ()F FL()RIDA

JACKsoNvILLE mvlsloN
IN RE;
DAVID FosKEY
LlsA FosKEY m 5 §
CAsE No.;z;iQ-bk-o gist
Debtor(s)_

 

CHAPTER 13 PLAN
A. NOTICES.
DebtorI must check one box on each line to state whether or not the Plan' includes each of

the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which Included lncluded
may result in a partial payment or no payment at all to the secured g .
creditor. See Sections C.S(d) and (e). A separate motion Will be tiled. §

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money lncluded ot` Included
Security interest under ll U.S.C. § 522(@. A separate motion Will be 13

filed. See Section C.S(e).

 

 

 

Nonstandard provisions, set out in Seetion E. lncluded §§Tlncluded

El

 

 

 

NGTICE TO DEBTOR: lF YOU ELECT TO MAKE DlRECT PAYMENTS 'l`O A SECURED
CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION S(j), OR 'l`O NOT l\/IAKE PAYl\/IENTS TO
THE SECURED CREDITOR UNDER SECTION S(k), THE AUTOMATIC STAY DOES NOT
APPLY AND THE CREDITOR MAY TAKE ACTION TO FORECLOSE GR REPOSSESS THE
COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY
lNTEREST lN PERSONAL OR REAL PROPERTY C_OLLATERAL.

B. MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of lO% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
the Trustee for the period of ___60____ months. lf the Trustee does not retain the full lO%,

 

‘ All references to “Debtor” include and refer to both of the debtors in a case tiledjointly by two individuals

 

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 2 of 13

` any portion not retained Will be disbursed to allowed claims receiving payments under the

Plan and may cause an increased distribution to the unsecured class of creditors

$2,230.79 from month l
$ from month
$ from month

through 60
through
through

 

 

 

 

 

 

 

 

 

 

 

 

400 W. Bay St.
Attn Bankruptcy
Jacksonville FL 32202-0000

C. PROPOSED DISTRIBUTIONS.
1. ADMINISTRATIVE ATT()RNEY’S FEES.
Base Fee 53,500.00 Total Paid Prepetition S175.00 Balance Due 33,325.00
MMM Fee $ Total Paid Prepetition $ Balance Due 3
Estimated Monitoring Fee at S 25.00 per Month. /)</
"/
Attorney’s Fees Payable Through Plan at $475.00 Monthly (subject to adjustment).
2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. 3101(14A).
Acct. No. Creditor Total Claim Amount
3. PRIORITY CLAIMS ( as defined in 11 U.S.C. § 507).
Last Four Digits of Acct. Creditor Total Claim Amount
No.
0345 Internal Revenue Service $100().00

 

 

 

 

 

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall

receive a fee, the percentage of Which is fixed periodically by the United States Trustee.

 

 

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 3 of 13

5. SECURED CLAIMS. Pre»contirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments The Trustee shall disburse adequate protection payments to secured
creditors prior to contirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § SOl(c), and no objection to the claim is pending
lf Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. lf the Plan provides for curing prepetition arrearages on a mortgage on
Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part
of the Plan. These mortgage payments, which may be adjusted up or down as provided for
under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage
payments for Debtor’s principal residence on the following mortgage claims. Under ll
U.S.C. § l328(a)(l), Debtor will not receive a discharge of personal liability on these

 

 

 

 

 

 

 

 

 

 

claims
Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment
8352 let 13748 John $898.23 35481.00
Mortgage Williams
Corp Road
Attn: Sanderson,
Bankruptcy FL 3208'7
Po Box 477 Baker
Knoxville County
TN 37901-
0000
(b) Claims Secured by Other Real Property Which Debtor Intends to Retain -

 

Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. lf the Plan provides to cure prepetition arrearages on a mortgage, Debtor
will pay, in addition to all other sums due under the proposed Plan, all regular monthly
postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, Which may be adjusted up or down as provided for under the loan documents,
"are due beginning the first due date after the case is filed and continuing each month
thereafter. The Trustee shall pay the postpetition mortgage payments on the following

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 4 of 13

mortgage claims Under ll U.S.C. § 1328(a)(l), Debtor will not receive a discharge of

personal liability on these claims

 

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modif"rcation.

lf` Debtor obtains a modification of the mortgage, the modified payments shall be paid through
the Plan. Pending the resolution of a mortgage modification request, Debtor shall make the
following adequate protection payments to the Trustee: (l) f`or homestead property, the lesser of
31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
homeowners association fees), or the normal monthly contractual mortgage payment; or (2) for
non-homestead income-producing property, 75% of the gross rental income generated from the
property Debtor will not receive a discharge of personal liability on these claims

 

 

 

 

 

 

 

 

 

Last Four Digits Creditor Collateral Address Adequate
of Acct. No. Protection Payment
(d) Claims Secured by Real Property or Personal Property to Which Section 506

Valuation APPLIES (Strip Down). Under ll U.S.C. § 1322 (b)(Z), this provision does
not apply to a claim secured solely by Debtor’s principal residence A separate motion to
determine secured status or to value the collateral must be filed. The secured portion
of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the
payment through the Plan does not include payments f`or escrowed property taxes or

 

 

 

 

 

 

 

 

 

 

 

 

insurance
Last Four Creditor Collateral Claim Value Payment Interest
Digits of Description/ Amount Through Rate
Acct. No. Address Plan

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.

§506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a

4

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 5 of 13

nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

 

Last Four Digits of Acct. Creditor Collateral Description/
No. Address

 

 

 

 

 

 

 

(f) Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
The claims listed below were either: (1) incurred within 910 days before the petition date
and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of Debtor; or (2) incurred within one year of the petition date and secured by
a purchase money security interest in any other thing of value. These claims will be paid
in full under the Plan with interest at the rate stated below.

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ Amount Through Rate
Acct. No. Address Plan
6201 Regional 2018 Chevy 322,345.00 $411.52 4%
Acceptance Malibu
Co
Attn:
Bankruptcy
Po Box 1487
Wilson NC
27894-0000
0385 Firstsun 2006 Jeep $10,749.00 $197.96 4%
Financial, Grand
5013 Park St Cherokee
Jacl<sonville
FL 32205-
0000
(g) Claims Secured by Real or Personal Property to be Paid with Interest Through

the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in f`ull

under the Plan with interest at the rate stated below.

 

Last Four
Digits of
Acct. No.

Creditor

Collateral
Description/
Address

Claim
Amount

Payment
Through
Plan

Interest
Rate

 

 

 

 

 

 

 

 

 

 

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 6 of 13

 

 

 

 

 

 

 

 

 

 

(h) Claims Secured by Personal Property - Maintaining Regular Payments and
Curing Arrearage, if any, With All Payments in Plan. Debtor will not receive a discharge
of personal liability on these claims

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Arrearage
Digits of Acct. Description Contractual
No. Payment

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being made

via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
to the creditor or lessor by Debtor outside the Plan via automatic debit/draft The automatic stay
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate or
abrogate Debtor’s state law contract rights Debtor will not receive a discharge of personal
liability on these claims

 

Last Four Digits of Acct. Creditor Property/Collateral
No.

 

 

 

 

 

 

 

(i) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property The automatic stay under ll U.S.C. §§ 362(a) and 1301(a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors upon the filing of this Plan.

 

Last Four Digits of Acct. Creditor Collateral/Property
No. Description/Address

 

 

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 7 of 13

make payments to the following secured creditors The automatic stay is terminated in rem
as to Debtor and in rem and in personam as to any codebtor with respect to these creditors
upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
terminated nor abrogated Debtor will not receive a discharge of personal liability on these
claims

 

Last Four Digits of Acct. Creditor Collateral

No.

Description/Address

 

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the

Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lesson the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(0), and no objection to the claim is pending lf Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
follows lf the claim of the lessor/creditor is not paid in full, under 11 U.S.C. § 1328(a)(1),
Debtor will not receive a discharge of personal liability on these claims

 

Last Four Creditor/Lessor Description of Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

 

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft The automatic stay is terminated in rem as to Debtor and in rem and
in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights
Debtor will not receive a discharge of personal liability on these claims

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral

No.

 

 

 

 

 

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 8 of 13

 

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property The automatic stay is terminated
z`rz rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
lessors upon the filing of this Plan.

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered

 

 

 

 

 

 

 

7. GENERAL UNSECURED CREDIT()RS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Grder Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than iii j

D. GENERAL PLAN PROVISIONS:

1. Secured creditors whether or not dealt with under the Plan, shall retain the liens
securing such claims

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof ofclaim or other amount as allowed by an Order of the Bankruptcy
Court.

3. lf` Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismis€l of this case, unless the Court orders otherwise Property of the estate

(a) § shall not vest in Debtor until the earlier of Debtor’s discharge or

dismi al of this case, unless the Court orders otherwise, or
(b) shall vest in Debtor upon confirmation of the Plan.

4. The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered

by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claim. An allowed proof of claim will control, unless the Court orders otherwise

8

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 9 of 13

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions The actual distributions may vary. lf the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
Trustee with a statement to that effect.) F or each tax:return that becomes due after
the case is filed, Debtor shall provide a complete copy of the tax return, including
business returns if Debtor owns a business, together with all related W-Zs and Form
10998, to the Trrrstee within 14 days of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments Debtor shall not
instruct the lnternal Revenue Service or other taxing

agency to apply a refund to the following year’S tax liability. Debtor shall not
spend any tax refund Without first having obtained the Trustee’s consent or
Court approval.

E. N()NSTANDARD PROVISIONS as Defined in F ederal Rule of Bankruptcv
Procedure 3015ch. Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken

 

 

 

Case 3:19-bk-01466-.]AF Doc 3 Filed 04/19/19 Page 10 of 13

CERTIF!CA'I`{()N

By filing this document, the Attorne_y for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions inducted in Section E.

SlGN/\TURE(S }:
Debtor§`sz

fm /i . droDii\Q»/§/ ware __L.._i:_/~g,_;fq

  
   

   

 

W` _ i l)ate 1 § i‘§l ?dwi
Bryan K. Uler

10

Case 3:19-bl<-01466-.]AF Doc 3 Filed 04/19/19 Page 11 of 13

CERTIFICATE ()F SERV!CE

l DO l~lliREBY CER'l'lFY that a copy ofth'e foregoing was furnished to l)ouglas W.

`l\leway, Chaptcr 13 "l`rustee and all creditors by Cl\/l/l§iCF electronic delivery, thisl§l_ day of

4.

wm Sl§§gr\o\ ,2019.

M"”MMWM;?
raw orrch Orcr<ra; rope

By; md/s/ Bryan l<.. l\/licl<lcr _;- `r. h
aRY/\N r<;. Mr<:r<,rsr:rrr `
Attorney for Debtor(s`) aj
54-52 Ar'lington l§xpressway
jacksonville l""l., 3221 l
(904) 725-0822/FAX 725-0855
l"`lorida Bar No. 091790

 
     

,...... _..._.... ~. …W

CaS€ 3219-bl<-Ol466-.]AF

tsi Pmt

511 9/2019
Unsecured
, .00

9 $0.00
19/2019 .
7/1
19
1 1
19

2/19/2021

4/1 1

Plan Unsec Amt

80 85.283% 00
Debtor Pmt
133,

$2 230.

DOC 3 Filed 04/19/19

trustee %
10.0%

Tee Fee
. 4

$223.08

ATTORNEY FEE

$3,325.00
$3,325.00

$475.00
75:

75:

Page 12 of 13

ADMIN FEE

$1,500.00
$1,500.00

$25.00
5.00

5:00
:00

:00

|RS

$1,000.00
$1,000.00

$0.00

 

Case 3:19-bl<-01466-.]AF Doc 3 Filed 04/19/19 Page 13 of 13

t§~ tst Pmt Plan
21 st Mortgage
testa 5/19/2019 60
Unsecured $0.00
18, $53,893.80

$0.00 $898
.OO
9
9/2019
19

19

1
12/19/2020

1

21 st Mort Arrears

$5,481.00
$5,481.00

$0.00

Flrst Sun

$11,877.60

$197.96
1 7.

1

7.

Regional Creditcr§

Cia§m frost Ctaira sent
824§59'§ .Zt}

$411.52
1 4
11
1 .

.52
1 .
1.
1

11

1

 

